DETAILED ACTION
This office action is responsive to the amendment filed February 23, 2021. This application is given Special status under the Paten Prosecution Highway Program. Claims 1, 7, 13, and 16 were amended. Claims 1 and 3-21 stand pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim 9 was previously indicated to contain allowable subject matter. Such indication is maintained, herein, upon overcoming a newly presented rejection under 35 USC 112(b). Claim 13 was previously indicated as containing allowable matter upon overcoming the rejection of rejection under 35 USC 112(b). Such indication is duplicated here, but a new rejection under 35 USC 112(b) has been applied at this time, as below. 
The outstanding rejection of claim 7 under 35 USC 112(b) was overcome by the amendment of February 23, 2021. 
The rejection of claims 1, 4-6, 8, 10, 12, and 14-16 under 35 USC 102(a)(1) was argued to be overcome by the amendment to claims 1 and 16 of February 23, 2021. Examiner has failed to be persuaded that these amendments have overcome the rejection. In particular, the claims have been amended to indicate that the thread includes a first “functional thread” and a second “counter screw thread”. No structure is claimed or implied by these names now associated with the threads. The originally filed disclosure has been studied and examiner fails to see that the inclusion of these names 
The argument states “Vrionis simply does not have a first ‘functional thread’ for threaded engagement with an implant thread combined with an opposite second thread that intersects the first thread and defines essentially rhombic protrusions, where the effect of such second thread is to provide a shearing area to allow for a shearing off of the screw from the implant to which it is engaged…”  Examiner disagrees with this statement and is of the position that the knurling is formed of two oppositely directed, multi-start, female threads which intersect in the claimed manner, and will provide the claimed functionality in an implant including an appropriately dimensioned thread. 
The names “functional” and “counter screw thread” will be treated as intended uses of the threads, and the rejection will be maintained. 
Examiner continues to be of the position that claiming the threads such that they are clearly required to be structurally distinct by the claim would obviate any use of a knurled structure in reading on what is claimed. 
Regarding the rejection of claim 3 and 17-19 under 35 USC 103 in view of Vrionis, applicant appears to argue that the claimed identical pitch of the threads is not present in the Vrionis reference. Examiner respectfully understands the knurled portion to be a combination of a clockwise multi-start thread and a counter-clockwise multi-start thread, which are of the same structure to arrive at the diamond lattice structure referred to in Vrionis. This structure is demonstrated in fig. 36 of Vrionis. It is Examiner’s position that it is more likely, than not, that Vrionis’ threads are of identical pitch than different pitch, as this is the structure of standard knurling known to the examiner. 
All other rejections are stated to be improper since the rejection of claim 1 was allegedly overcome by the amendment. Examiner having not found the rejection of claim 1 to be overcome, this argument is not persuasive. 
The rejections of record will be maintained, as modified to correlate to amended language, below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 16 now teach that the thread pattern includes “essentially rhombic protrusions providing a shearing area”.  Examiner is unclear as to this claimed structure and functionality.  
1) What is intended to be sheared by this shearing area? Is the screw being broken on these rhombic structures? Is the rhombic structure cutting (shearing) something? Are the rhombic structures being sheared off? Clarification is required.

	From reading the disclosure, examiner believes that the first threads of the locking screw are intended to be capable of being broken by application of a striking or hammering force to provide for easy removal of the locking screw, such that the rhombic structures are capable of being sheared off of the screw body. 
3) Examiner respectfully requests identification of the shearing area in the figures, and absent sufficient teaching on this point, a future drawing/specification objection may be required. 
Clarification is required. 
Claim 1 and 16 now teach the second thread being a “counter” screw thread. Claims 11 and 21 teaches a “counter screw thread” on the head of the screw. It is requested these be given distinct naming for clarity that this is a distinct counter thread from the counter thread referred to in claim 1. (e.g. claim 11 including a “head counter screw thread”). 
Claim 12 teaches that “the second thread opposite to the first thread defines thread turns of the first thread…” Examiner does not understand how the second thread can define thread turns of the first thread. Clarification is requested. 
Further, as presently written, the metes and bounds of “for an override” are not specified such that it is clear what is included or excluded from the claim in view of this term. Clarification is requested.
Claim 13, as amended, now teaches “shearing off of the orthopedic locking screw”. This is distinct from what examiner understood the disclosure to teach. Examiner understands the thread to be sheared off, not the screw, itself. [0017, etc., published]. Clarification is required – absent sufficient teaching of shearing the screw in response to this rejection, or amendment of the claim to require shearing of the thread, a rejection under 35 USC 112(a) may be required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 10, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrionis et al. (US 2014/0277139 A1).
Regarding claims 1 and 16, Vrionis teaches an orthopedic locking screw as at fig. 36 (there being no reason that the screw of fig. 36 cannot be utilized to ‘lock’ something) being capable of cooperation an implant thread of a properly configured orthopedic implant. The orthopedic locking screw of fig. 36 includes a longitudinally extending shaft comprising a thread pattern section 142 extending at least partially along the shaft, the thread pattern section 142 including a first thread with a first direction and a second thread with a second direction opposite to the first direction of the first thread (grooves of the knurl forming diamond shaped lattice being considered to be structurally identical to the claimed two directional threads) [0148]. The first thread of 142 is designated a 
The term “functional” is understood to be defined by the claim phrase “configured to be screwed into a bore of the orthopedic implant through threaded engagement with the implant thread to fasten the orthopedic locking screw to the orthopedic implant”. Examiner sees no reason that a properly arranged thread formed in an orthopedic implant cannot correlate with the first (functional) thread of section 142. 
Specifically regarding claim 16, it is considered inherent that a first and second (multi-start) thread were formed in region 142 of Vrionis, in opposite directions to arrive at the demonstrated structure of fig. 36. The orthopedic implant still being inferentially referred to in this claim (only capability of interacting between thread and the implant required in the claim), examiner continues to be allowed to rely upon a hypothetical implant having a bore which can cooperate with the claimed thread. 
Regarding claim 4, as seen in fig. 36, the first thread of 142 is a right hand thread, and the second thread is a left hand thread. 
Regarding claims 5 and 6, examiner notes that there is no claimed distinction between the structure of a neck thread and the thread pattern section. As such, mentally designating portions as a head and a neck is not contrary to what is claimed. A proximal-most end of 142 is considered to be a head. A distal portion of 142 (near juncture with 144) is considered to include a neck thread. The neck thread includes an identical pitch and direction as the first thread. 
Regarding claim 8, the screw includes a screw tip 148 at distal end of 144 and a tip thread 144 arranged between the thread pattern section 142 and the screw tip 148. 
Regarding claim 10, the thread pattern section 142 has an initial major diameter and a screw tip area 144 between the thread pattern section 142 and a screw tip 148 of the screw has a tip major diameter. The initial major diameter of 142 is larger than the tip major diameter of 144.
Regarding claim 12, there is no reason that the second thread is not capable of functioning as an “override when forcefully removing the screw out of the implant” as claimed. The term “override”, as best understood, is considered to be permitting removal of the screw from the implant. 
Regarding claim 14, the claim is considered to be clarification of a previously inferentially-referred-to component, and does not particularly change scope of the claim. The implant continues to be inferentially referred to, in this claim. There is no reason an orthopedic implant as required at claim 14 cannot be chosen to be utilized with the Vrionis device. 
Regarding claim 15, the locking screw of claim 1 is taught, as above. The locking screw can be considered to include portion 108 as in fig. 27. That portion of the locking screw is threadably coupled to an orthopedic implant 118 [0157] as clearly seen in fig. 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrionis.
Regarding claims 3 and 17-19, the limitations of claim 1 were taught by Vrionis. However, Vrionis does not specifically teach the first and second threads of 142 having the same pitches. “Diamond shaped lattice” knurling is known to the examiner to have the same pitch for the two threads formed (to arrive at consistent diamond shapes throughout the knurled region). It would have been obvious to one with ordinary skill in the art at the time of the invention to form the knurling such that the two threads are of the same pitch in order to arrive at the configuration of fig. 36, and as a matter of design choice. Doing so will cause the grooves between the knurlings to remain consistent in order to facilitate collection of bone chips therein [0148]. The threads can be seen to be left and right handed in Vrionis, fig. 36. Examiner notes that there is no claimed distinction between the structure of a neck thread and the thread pattern section. As . 
Claims 7, 11, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrionis in view of Giorno (US 9,848,927 B2).
Regarding claims 7, 11, 20 and 21, the limitations of claim 1 were taught by Vrionis and the limitations of claim 17 were suggested by Vrionis. Vrionis fails to teach a counter screw thread with a direction opposite to the first thread on the head; or the neck having a diameter which is greater than the initial diameter. 
Giorno teaches a screw having a head, neck, and thread pattern section with an initial diameter and with two helical grooves running in opposite directions around the implant (Abstract). The device is formed with a head thread having a direction opposite to the first thread as seen at fig. 4 and with a neck diameter which is greater than an initial diameter of the thread pattern section. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add a head and neck in the form of Giorno to the Vrionis device in order to provide a configuration less likely to move in a patient’s bone (col. 1, lines 13-18). 
Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims cannot be allowed until such time as the rejections under 35 USC 112 are overcome. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799